COLEMAN, Circuit Judge
(concurring in part and dissenting in part).
I regret that I cannot fully agree with the majority opinion in this case. Of course, I agree that all reasonable means must be exercised to dismantle dual school systems and to establish unitary ones. My disagreements, now and in the past, have been founded upon my opposition to unrealistic plans, doomed to failure from the beginning, whereas a discretionary approach by the District Judge would more likely have been crowned with better results, rather than destroying public schools, so badly needed by white and black alike.
Admittedly the problem in Calhoun County, Alabama, is not acute. There appears to be no real obstacle to the speedy accomplishment of a unitary school system in this area.
I agree that school systems in the process of desegregation may not escape their obligations by changing their operational status, as Oxford has attempted to do.
From such knowledge of history as I have I am not convinced, that the incorporation of Hobson City in 1899, when Plessy v. Ferguson [163 U.S. 537, 16 S. Ct. 1138, 41 L.Ed. 256] was on the books, had any racial connotations, unless it may have been that the black citizens desired a municipality of their own, as, for instance, Mound Bayou, Mississippi.
For the reasons stated in my dissenting opinion in Gordon v. Jefferson Davis Parish School Board [No. 30,075], 446 F.2d 266, I disagree with Part IV of the majority opinion. As I said there, race is, of necessity, at the bottom of all school desegregation orders; otherwise there would be no Fourteenth Amendment jurisdiction. I shall not repeat here that which I have already put of record in Gordon. I simply adhere to the point.
I shall only add a reference to what the Supreme Court said in North Carolina State Board of Education v. Swann:
“Just as the race of students must be considered in determining whether a constitutional violation has occurred, so also must race be considered in formulating a remedy.” 402 U.S. at 46, 91 S.Ct. at 1286.